Exhibit 10.1 SCHEDULE 1. Name of Tenant: Food Innovations, Inc. 2. Tenant's address for notices: 1923 Trade Center Way, Suite 1, Naples, FL. 34109 3. Address of leased premises ("Demised Premises"): 3845 Beck Blvd, #805 and 806, Naples, Fl. 34114 4. Net Rentable Square Feet in Demised Premises: 4,000 5. Tenant's use of Demised Premises: Off ice/Retail 6. Base Rent (per year): $41,844.96 7. Monthly Installments of Base Rent for the First Year: (4,000 square feet at $ per foot) $3,487.08 8. Per annum increase in Base Rent: N/A 9. CAM (fixed): $644.26 10. Sales Tax: $0.00 11. Real Estate Taxes (fixed): $368.66 12. Total Monthly Rent for each year of lease term: $54,000.00 13. Security Deposit payable on execution of Lease: N/A 14. First Month Rent payable on execution of Lease: $4,500.00 15. Last Month Rent payable 30 days after execution of lease: $4,500.00 16. TOTAL DUE AT SIGNING: $9,000.00 17. Commencement Date: Occupancy effective January 1,2009 Rent shall commence February 15,2009 18. Term: 36 months from Januarv 1,2009 19. Option to Extend: See Page 2 for information 20. The Florida State sales tax and any similar local tax shall be applicable to the Base Rent and CAM, if any, and shall be paid by Tenant and shall be at the rate applicable by state and local law at the time said payments are due. 21. Landlord's name and address for notices: Grand Cypress Communities, Inc., 3825 Beck Blvd, #721, Naples, FL 341 14 22.
